Citation Nr: 0932190	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-20 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1. Entitlement to service connection for multiple sclerosis 
(MS).

2. Entitlement to service connection for major depression as 
secondary to MS.

3. Entitlement to service connection for tetraplegia of both 
legs and the right hand as secondary to MS.

4. Entitlement to service connection for aphasia as secondary 
to MS.

5. Entitlement to service connection for erectile dysfunction 
as secondary to MS.

6. Entitlement to service connection for incontinence as 
secondary to MS.

7. Entitlement to service connection for impairment of anal 
sphincter control as secondary to MS.

8. Entitlement to service connection for fatigue as secondary 
to MS.

9. Entitlement to service connection for pressure sores as 
secondary to MS.


REPRESENTATION

Veteran represented by:	Stephen J. Wenger


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) service 
from July 1973 to February 1974 and active service from 
January 1991 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The appeal is REMANDED to the RO in Wilmington, Delaware. VA 
will notify the Veteran if further action is required.


REMAND

The Board finds that a VA medical opinion by a neurologist or 
a physician with an expertise in treating MS and that a 
Veterans Claims Assistance Act (VCAA) letter informing the 
Veteran of the information and evidence to substantiate 
claims based upon aggravation and secondary disabilities is 
necessary before it reviews the case on the merits. 38 C.F.R. 
§§ 3.159(c)(4), 3.306, 3.310. 

The record shows that the Veteran had MS before he was 
mobilized for active duty in January 1991 and that he 
experienced an increased MS symptomatology during active 
service. Thus, the determinative issue in evaluating this 
claim is whether a qualifying aggravation occurred during 
service (i.e., a permanent worsening of MS not due to natural 
progression of the disease). See 38 C.F.R. § 3.306. The 
medical record does not contain sufficient information to 
determine whether the underlying MS disorder was permanently 
aggravated, as opposed to a temporary episode of increased 
symptoms. 

Although in December 2007, a VA examiner was requested to 
review the claims folder to determine whether MS was 
aggravated while the Veteran was deployed in 1991, the 
examination report is not sufficient to enable effective 
review as is requested below. 

The pertinent facts are summarized as follows. The Veteran 
initially reported foot trouble in 1987 during inactive 
service and was first diagnosed with MS in 1990. The Veteran 
entered active service in January 1991 with MS noted. Service 
treatment records showed that the Veteran's MS was 
asymptomatic, but note that he needed special accommodations. 
In the September 1991 demobilization examination report, the 
physician noted a history of MS that was presently 
asymptomatic. However, he recommended the Veteran seek 
neurological treatment. 

The Veteran submitted lay statements from service members who 
witnessed him having difficulty walking, and experiencing 
incontinence and fatigue. Additionally, the Veteran submitted 
letters from his private physician stating that based the 
reported history it is his opinion an aggravation of MS 
occurred during the latter period of active service in 1991.  

The first record of MS treatment following active service 
occurred in February 1999 with the Veteran's current 
neurologist, L.E., MD. Dr. L.E.'s February 1999 treatment 
notes showed that the Veteran returned after a two year 
hiatus and his symptoms had deteriorated to where he was 
paraplegic. From this time, the Veteran sought regular 
treatment from Dr. L.E. for severe MS symptoms. 

The Veteran and his representative are also advised that they 
may submit any additional medical evidence. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must send notice to the 
Veteran of the information and evidence 
necessary to substantiate a service 
connection claim based on aggravation of 
a preexisting disability under 38 C.F.R. 
§ 3.306 and based on a disability 
secondary to a service connected 
disability under 38 C.F.R. § 3.310. 

2. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for MS symptoms 
that is not evidenced by the current 
record. The RO/AMC will contact Dr. L.E. 
to request any records prior to February 
1999 pertaining to the Veteran's MS 
symptoms. The Veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should then 
obtain these records and associate them 
with the claims folder.  

3.  After completing instructions listed 
above and allowing a reasonable period of 
time for the Veteran's response, the 
RO/AMC will cause the claims file to be 
examined by a neurologist or an 
appropriate specialist with expertise in 
treating MS for a medical opinion. The 
following considerations will govern the 
medical opinion: 


(a) The claims file and a copy of 
this remand, will be reviewed by the 
examiner, who must acknowledge 
receipt and review of these 
materials in any report generated. 
The examiner must also state his or 
her qualifications and area of 
specialization.

(b) The examiner must review the 
Veteran's entire history of MS 
treatment as evidenced by the 
record. Based upon review of the 
record, the examiner must state an 
opinion on the following:

(i) The status of the Veteran's 
MS disorder prior to his 
entrance into active service in 
January 1991. 

(ii) Whether the Veteran's MS 
disorder underwent a permanent 
increase in severity beyond the 
normal progression of his MS 
disorder during his period of 
active service from January 
1991 to October 1991. 

(iii) If so, then what was the 
extent of the increase in 
severity of the Veteran's MS 
disorder. 

(c) All opinions must be supported 
by a rationale. If the examiner 
cannot express an opinion without 
resort to speculation, he or she 
must so state and further state any 
unavailable information that would 
be necessary to formulate a non-
speculative opinion. 

4. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO should review 
the record, to include all evidence 
received since the March 2009 
Supplemental Statement of the Case and 
readjudicate the claims. If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

